DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Akita JPO 2016-028687 herein referred to as Akita. An English Machine translation is provided for the foreign patent publication.
(see at least Par 12-36, Par 54-72, Fig 1-4, 10, 11) comprising: a light projecting optical system (see at least Par 13, optical system 10) that projects light from a light source on an ocular fundus of a subject eye via an objective lens optical system (see at least Par 13, objective lens system 17), the light being scanned as scanned illumination light using a scanning optical system (see at least Par 13, scanning unit 16); a light receiving optical system (see at least Par 13, light reception optical system 20) that receives reflected light from the ocular fundus via the objective lens optical system and the scanning optical system; a light receiving pinhole (see at least Par 20, the pinhole 23 is disposed at a position conjugate with that of the ocular fundus Er, functions as a confocal aperture) disposed in a vicinity of an ocular fundus conjugate position in the light receiving optical system (Par 20); and a light shielding member (see at least Par 24, light blocking member 22 allows light from the surface conjugate with the ocular fundus to pass and blocks at least some of the light reflected from lens surface of the objective lens system 17) disposed in the light receiving optical system to shield harmful reflected light from a lens plane of the objective lens optical system (see at least Par 26, lens surface 17a), wherein the light receiving optical system and the objective lens optical system are configured such that a light beam of scanned back-projection light is separated on the lens plane of the objective lens optical system from a light beam of the scanned illumination light (see at least Fig 1, Par 56, light beam of the reverse projection scanning light that exits light reception pinhole, passes through light blocking member and is moved in a scanning motion by the scanning optical system splits from the light beam of the irradiation scanning light that is moved in the same scanning motion as the reverse projection scanning light), wherein the scanned back-projection light is scanned by the scanning optical system after exiting the light receiving pinhole and passing through a circumference of the light shielding member (see at least Fig 1, Par 56, reflected light has passed, a part of the reflected light may pass outside the region B) or after exiting a light receiving element and passing through a circumference of the light shielding member and the light receiving pinhole, wherein same scanning as that for the scanned back-projection light is performed for the scanned illumination light (see at least Par 56, Fig 1 shows that light beam that passes through mirror 13 is split; light beam of the reverse projection scanning light that exits light reception pinhole, passes through light blocking member and is moved in a scanning motion by the scanning optical system splits from the light beam of the irradiation scanning light that is moved in the same scanning motion as the reverse projection scanning light).
Regarding claim 11, Akita discloses a scanning type ocular fundus imaging device (see at least Par 12-36, Par 54-72, Fig 1-4, 10, 11) comprising: a light projecting optical system (see at least Par 13, optical system 10) that projects light from a light source on an ocular fundus of a subject eye via an objective lens optical system (see at least Par 13, objective lens system 17), the light being scanned as scanned illumination light using a scanning optical system (see at least Par 13, scanning unit 16); a light receiving optical system (see at least Par 13, light reception optical system 20) that receives reflected light from the ocular fundus via the objective lens optical system and the scanning optical system; a light receiving (see at least Par 20, the pinhole 23 is disposed at a position conjugate with that of the ocular fundus Er, functions as a confocal aperture) disposed in a vicinity of an ocular fundus conjugate position in the light receiving optical system (Par 20); and a light shielding member (see at least Par 24, light blocking member 22 allows light from the surface conjugate with the ocular fundus to pass and blocks at least some of the light reflected from lens surface of the objective lens system 17) disposed in the light receiving optical system to shield harmful reflected light from a lens plane of the objective lens optical system (see at least Par 26, lens surface 17a), wherein the light receiving optical system and the objective lens optical system are configured such that a light beam of scanned back-projection light is separated on the ocular fundus conjugate plane from a light beam of reflected light of the scanned illumination light from the lens plane of the objective lens optical system (see at least Fig 1, the light that has been moved in the same scanning direction coincides and meets the ocular fundus conjugate plane), wherein the scanned back-projection light is scanned by the scanning optical system after exiting the light receiving pinhole and passing through a circumference of the light shielding member (see at least Fig 1, Par 56, reflected light has passed, a part of the reflected light may pass outside the region B) or after exiting a light receiving element and passing through a circumference of the light shielding member and the light receiving pinhole, wherein same scanning as that for the scanned back-projection light is performed for the scanned illumination light (see at least Par 56, Fig 1 shows that light beam that passes through mirror 13 is split; light beam of the reverse projection scanning light that exits light reception pinhole, passes through light blocking member and is moved in a scanning motion by the scanning optical system splits from the light beam of the irradiation scanning light that is moved in the same scanning motion as the reverse projection scanning light).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akita JPO 2016-028687 herein referred to as Akita in view of Utsunomiya herein referred to as Utsunomiya. An English Machine translation is provided for the foreign patent publication.
Regarding claim 1, Akita discloses a scanning type ocular fundus imaging device (see at least Par 12-36, Par 54-72, Fig 1-4, 10, 11) comprising: a light projecting optical system (see at least Par 13, optical system 10) that projects light from a light source on an ocular fundus of a subject eye via an objective lens optical system (see at least Par 13, objective lens system 17), the light being scanned as scanned illumination light using a scanning optical system (see at least Par 13, scanning unit 16); a light receiving optical system (see at least Par 13, light reception optical system 20) that receives reflected light from the ocular fundus via the objective lens optical system and the scanning optical system; a diopter adjusting mechanism (see at least Par 16, the optical power of the optical system 10 and optical system 20 change according to the position of the lens 14) that moves an ocular fundus conjugate plane formed by the objective lens optical system in an optical axis direction (see at least Fig 1); a light receiving pinhole (see at least Par 20, the pinhole 23 is disposed at a position conjugate with that of the ocular fundus Er, functions as a confocal aperture) disposed in a vicinity of an ocular fundus conjugate position in the light receiving optical system (Par 20); and a light shielding member (see at least Par 24, light blocking member 22 allows light from the surface conjugate with the ocular fundus to pass and blocks at least some of the light reflected from lens surface of the objective lens system 17) disposed in the light receiving optical system (see at least Par 26, lens surface 17a). 
Akita does not explicitly disclose wherein the objective lens optical system is composed of a first lens group and a second lens group disposed at a distance from the first lens group in the optical axis direction, and the ocular fundus conjugate plane is located between the first and second lens groups of the objective lens optical system within a diopter adjustment range by the diopter adjusting mechanism.
However, in a similar fundus photographing endeavor, Utsunomiya teaches wherein the objective lens optical system (see at least Fig 7, Par 47, optical system 103) is composed of a first lens group (eyepiece tube 3, lens 109) and a second lens group (lens 105, plate 501b) disposed at a distance from the first lens group in the optical axis direction (see at least Fig 7, disposed across plane 108), and the ocular fundus conjugate plane is located between the first and second lens groups of the objective lens optical system (see at least Fig 7, Par 50, plane 108) within a diopter adjustment range by the diopter adjusting mechanism (see at least Par 52).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the lens system teachings of Akita with the lens group as modified by Utsunomiya for the purpose of making it possible for a fundus imaging apparatus to obtain sufficient information and to improve resolution of the fundus image (Utsunomiya, Par 5).
	Regarding claim 2, Akita discloses wherein the light shielding member is disposed in a vicinity of a position conjugate with an anterior ocular part of the subject eye (see at least Par 62, Fig 11).
(see at least Par 26, light block member 26 may be disposed at position conjugate with the lens surface (the light source side lens surface 17a) of the objective lens system 17).
	Regarding claim 6, Akita discloses wherein the light shielding member is moved toward the light receiving pinhole side in accordance with diopter adjustment (see at least Fig 1, Par 16).
Regarding claim 7, the combination of Akita in view of Utsunomiya teaches the scanning type ocular fundus imaging device according to claim 1 (Akita, see at least Par 12-36, Par 54-72, Fig 1-4, 10, 11). 
	The combination of Akita in view of Utsunomiya does not explicitly disclose wherein the diopter adjustment is adjustment from 0 diopter to minus diopter side.
	However, Akita teaches wherein the diopter adjustment is adjustment from 0 diopter to minus diopter side (see at least Fig 1, Par 16, diopter of the optical system changes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an adjustment range that is shown to be conjugate with an observed eye and as modified by Akita as demonstrated within Fig 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 
(see at least Fig 1, Par 56, light beam of the reverse projection scanning light that exits light reception pinhole, passes through light blocking member and is moved in a scanning motion by the scanning optical system splits from the light beam of the irradiation scanning light that is moved in the same scanning motion as the reverse projection scanning light), wherein the scanned back-projection light is scanned by the scanning optical system after exiting the light receiving pinhole and passing through a circumference of the light shielding member (see at least Fig 1, Par 56, reflected light has passed, a part of the reflected light may pass outside the region B) or after exiting a light receiving element and passing through a circumference of the light shielding member and the light receiving pinhole, wherein same scanning as that for the scanned back-projection light is performed for the scanned illumination light (see at least Par 56, Fig 1 shows that light beam that passes through mirror 13 is split; light beam of the reverse projection scanning light that exits light reception pinhole, passes through light blocking member and is moved in a scanning motion by the scanning optical system splits from the light beam of the irradiation scanning light that is moved in the same scanning motion as the reverse projection scanning light).
Regarding claim 9, Akita discloses wherein the light receiving optical system and the objective lens optical system are configured such that a light beam of scanned back-(see at least Fig 1, Par 56, light beam of the reverse projection scanning light that exits light reception pinhole, passes through light blocking member and is moved in a scanning motion by the scanning optical system splits from the light beam of the irradiation scanning light that is moved in the same scanning motion as the reverse projection scanning light) on the ocular fundus conjugate plane from a light beam of reflected light of the scanned illumination light from the lens plane of the objective lens optical system (see at least Fig 1, the light that has been moved in the same scanning direction coincides and meets the ocular fundus conjugate plane), wherein the scanned back-projection light is scanned by the scanning optical system after exiting the light receiving pinhole and passing through a circumference of the light shielding member (see at least Fig 1, Par 56, reflected light has passed, a part of the reflected light may pass outside the region B) or after exiting a light receiving element and passing through a circumference of the light shielding member and the light receiving pinhole, wherein same scanning as that for the scanned back-projection light is performed for the scanned illumination light (see at least Par 56, Fig 1 shows that light beam that passes through mirror 13 is split; light beam of the reverse projection scanning light that exits light reception pinhole, passes through light blocking member and is moved in a scanning motion by the scanning optical system splits from the light beam of the irradiation scanning light that is moved in the same scanning motion as the reverse projection scanning light).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Akita JPO 2016-028687 herein referred to as Akita in view of Utsunomiya herein referred to as Utsunomiya and in further view of H07-178053 Kobayakawa herein referred to as Kobayakawa .
Regarding claim 3, the combination of Akita in view of Utsunomiya teaches the scanning type ocular fundus imaging device according to claim 1 (Akita, see at least Par 12-36, Par 54-72, Fig 1-4, 10, 11). 
The combination of Akita in view of Utsunomiya does not explicitly disclose wherein the diopter adjusting mechanism is one of respective diopter adjusting mechanisms provided for the light projecting optical system and the light receiving optical system, and the diopter adjusting mechanisms operate in association with each other.
However, in a similar scanning device endeavor, Kobayakawa teaches wherein the diopter adjusting mechanism is one of respective diopter adjusting mechanisms provided for the light projecting optical system and the light receiving optical system (see at least Par 14, Fig 1, focus lenses 3 and 10 are interlocked so that the confocal diaphragm 2 and the photoelectric sensor 12 are adjusted to be conjugate with the fundus Er), and the diopter adjusting mechanisms operate in association with each other (see at least Par 14, Fig 1, the confocal diaphragm 2 and the photoelectric sensor 12 are adjusted to be conjugate with the fundus Er).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an adjustment mechanism as modified by Kobayakawa with the combination of Akita in view of Utsunomiya for the 
Regarding claim 4, the combination of Akita in view of Utsunomiya teaches the scanning type ocular fundus imaging device according to claim 1 (Akita, see at least Par 12-36, Par 54-72, Fig 1-4, 10, 11). 
	The combination of Akita in view of Utsunomiya does not explicitly disclose wherein the diopter adjustment range is a range from -10 diopter to +10 diopter.
	However, in a similar scanning device endeavor, Kobayakawa teaches wherein the diopter adjustment range is a range from -10 diopter to +10 diopter (see at least Par 14, Fig 1, the confocal diaphragm is adjusted to be conjugate with the fundus Er).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an adjustment range that is shown to be conjugate with an observed eye and as modified by Kobayakawa as demonstrated within Fig 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohban US 2012/0050677, Cheng et al. US 2013/0250242, and Murata et al. US 2016/0317028 are cited to show similar ophthalmic devices.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.